Title: To John Adams from Benjamin Rush, 17 October 1809
From: Rush, Benjamin
To: Adams, John



My dear friend
Philadelphia October 17th: 1809

Who were the ancestors and posterity of Homer, Demosthenes, Plato and Aristotle? who were the ancestors and posterity of Cicero, Horace and Virgil? Were any of them philosophers, orators or poets? who were the ancestors and posterity of Walsingham Sully, Malborough and Wolfe? Were any of them statesmen generals, or heroes? I do not ask whether they were descended from gentlemen, or whether they left gentle sons behind them. I ask—were their ancestors great in the same elevated walks in life, as themselves? I believe history & common Observation will furnish many more instances of the truth of Lord Bacon’s remark than of the reverse of it.
I send you herewith a new edition of my lectures upon animal life extracted from the third edition of my medical inquiries now in the press. It contains a number of new facts in support of the doctrine I have advanced. Should the perusal of them b render an Autumnal evening less gloomy to you, I shall be highly gratified.
What book is that in your hands said I to my son Richard a few nights ago in a dream? “It is the history of the United States sir said he. Shall I read a page of it to you”—? “no no said I—I believe in the truth of no history but in that which is contained in the old & new testaments.” “But Sir—said my Son, this page relates to your friend Mr Adams.” “Let me see it then said I.” I read it with great pleasure, and herewith send you a copy of it.
1809 “Among the most extraordinary events of this year was the renewal of the friendship & intercourse between Mr John Adams and Mr Jefferson, the two expresidents of the United States. They met for the first time in the Congress of 1775. Their principles of liberty, their Ardent Attachment to their Country and their views of the importance and probable issue of the struggle with Great Britain in which they were engaged being exactly the same, they were strongly attracted to each other, and became personal, as well as individual political friends. They met in England during the War while each of them held commissions of honor & trust of at two of the first Courts of Europe, and spent many happy hours together in reviewing the difficulties & success of their different respective negociations. A difference of opinion upon the Objects and issue of the French Revolution seperated them during the years in which that great event interested and divided the American people. The predominance of the party which favoured the  french cause, threw Mr Adams out of the Chair of the United States in the year 1800, and placed Mr Jefferson there in his Stead. The former retired with resignation and dignity to his Seat at Quincy where he spent the evening of his life in literary and philosophical pursuits surrounded by an amiable family and a few Old and Affectionate friends. The latter retired resigned the Chair of the United states in the year 1808 sick of the cares and disgusted with the intrigues of public life, and retired to his Seat at Monticello in Virginia where he spent the remainder of his days in the cultivation of a large farm agreeably to the new System of husbandry. In the month of November 1809 Mr: Adams addressed a short letter to his Old friend Mr: Jefferson in which he congratulated him upon his escape to the shades of retirement and domestic happiness, and concluded it with assurances of his regard and good wishes for his Welfare. This letter did great honor to Mr Adams. It discovered a magninimity known only to great minds. Mr Jefferson replied to this letter, and reciprocated expressions of regard and esteem. These letters were followed by a correspondence of several years, in which they mutually reviewed the Scenes of business in which they had been engaged, and candidly acknowledged to each other all the errors of Opinion & conduct into which they had fallen during the time they filled the same stations in public life the Service of their country. Many precious aphorisms, the result of Observation, experience, & profound reflection it is said are contained in these letters. It is to be hoped, the World will be favoured with a sight of them, when they can neither injure nor displease any persons or families whose ancestor’s follies or crimes were mentioned in them. These gentlemen sunk into the grave nearly at the same time, full of years, and rich in the gratitude and praises of their country (for they outlived the heterogeneous parties that were opposed to them) and to their numerous merits and honors posterity has added, that they were Rival friends.”—
With affectionate regard to your fire side in which all my family join I am Dr: Sir your / sincere Old friend
Benjn: Rush
